Appeal from Sup. Ct. Mich. Judgment vacated and case remanded for further consideration in light of Miller v. California, ante, p. 15; Paris Adult Theatre I v. Slaton, ante, p. 49; Kaplan v. California, ante, p. 115; United States v. 12 200-ft. Reels Film, ante, p. 123; United States v. Orito, ante, p. 139; Heller v. New York, ante, p. 483; Roaden v. Kentucky, ante, p. 496; and Alexander v. Virginia, *910ante, p. 836.
Mr. Justice Douglas would dismiss the appeal for want of a substantial federal question.